21 F.3d 1111
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roger ATTAKAI;  Tom Pahe;  David Clark;  Askie Tso;  MaeTso;  Betty Tso;  Pauline Whitesinger, Plaintiffs-Appellants,v.UNITED STATES of America;  United States Department ofInterior;  Ross O. Swimmer;  Bureau of IndianAffairs;  Hawley Atkinson;  Navajo andHopi Indian RelocationCommission,Defendants-Appellees.
No. 92-17064.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 18, 1994.Decided April 6, 1994.

Before:  D.W. NELSON, BOOCHEVER, and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
We AFFIRM the award of attorney fees to Attakai for the reasons set forth in the district court's order filed August 18, 1992.  We note that Claims III, IV, VI and VII were also unrelated to Attakai's successful claim under Section 106 of the National Historic Preservation Act, 16 U.S.C. Sec. 470f (1988), and so fees for work on those claims were properly denied.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3